


EXHIBIT 10.1
SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT




This Seventh Amendment to Loan and Security Agreement (this "Amendment") is
entered into as of May 5, 2014, to be effective as of April 24, 2014, by and
among COMERICA BANK ("Bank") and LDR HOLDING CORPORATION, a Delaware
corporation, and LDR SPINE USA, INC., a Delaware corporation (each a "Borrower",
and collectively, "Borrowers").
RECITALS
Borrowers and Bank are parties to that Loan and Security Agreement dated as of
November 23, 2009, as amended by that First Amendment to Loan and Security
Agreement dated as of June 30, 2010, that Second Amendment to Loan and Security
Agreement dated December 9, 2010 and effective as of September 30, 2010, that
Third Amendment to Loan and Security Agreement dated as of February 10, 2011,
that Fourth Amendment to Loan and Security Agreement dated as of April ____,
2011, that Fifth Amendment to Loan and Security Agreement dated April 25, 2012,
and that Sixth Amendment to Loan and Security Agreement dated as of December 20,
2012 (collectively, "Agreement"). The parties desire to amend the Agreement
further pursuant to the terms and conditions of this Amendment.
NOW, THEREFORE, the parties agree as follows:




1.Section 1.1 of the Agreement is amended by adding the following defined term
in its appropriate alphabetical order:
    
" 'Tangible Net Worth' means at any date as of which the amount thereof shall be
determined, the sum of the capital stock, partnership interest or limited
liability company interest of Borrowers and their Subsidiaries minus intangible
assets (including without limitation, goodwill), determined in accordance with
GAAP."


2.Section 1.1 of the Agreement is amended by amending the following terms in
their entirety to read as follows:


" 'Borrowing Base' means an amount equal to (i) eighty percent (80%) of Eligible
Accounts ('Eligible A/R Amount'), plus (ii) forty percent (40%) of Eligible
Inventory, plus (iii) the Non-Formula Amount. Notwithstanding the foregoing,
Advances made with respect to Eligible Inventory shall not exceed the lesser of
(a) Twelve Million Five Hundred Thousand Dollars ($12,500,000) and (b) the
Eligible A/R Amount. Bank may change the foregoing advance rates by giving LDR
Spine thirty (30) days prior written notice based on the results of audits of
the Collateral."


" 'Non-Formula Amount' means an amount available for Advances without regard to
the Borrowing Base, such amount being equal to either (i) Twenty Five Million
Dollars ($25,000,000), if Borrowers' balance of Cash maintained at Bank equals
or exceeds Twenty Million dollars ($20,000,000), or (ii) Seven Million Five
Hundred Thousand Dollars ($7,500,000) at all times that Borrowers' balance of
Cash at Bank is less than Twenty Million Dollars ($20,000,000)."


" 'Revolving Line' means a Credit Extension up to Twenty Five Million Dollars
($25,000,000) (inclusive of any amounts outstanding under the Letter of Credit
Sublimit and the Credit Card Services Sublimit)."


" 'Revolving Maturity Date' means April 29, 2016."


3.Clause (e) of the definition of "Permitted Investments" defined in Section 1.1
of the Agreement is amended and restated in its entirety to read as follows:


"(e)    Investments of Subsidiaries in or to other Subsidiaries or a Borrower
and Investments by a Borrower in Subsidiaries not to exceed Two Million Dollars
($2,000,000) in the aggregate in any fiscal year. Notwithstanding the foregoing,
Investments by any Borrower in any Subsidiary or by any Subsidiary in any
Borrower or any other Subsidiary related to Inventory purchases or Capital
Expenditures in the ordinary course of business are permitted without regard to
the Two Million Dollar ($2,000,000) limit set forth in the preceding sentence;"


4.Section 1.1 of the Agreement is amended by adding the following clause (m) to
the definition of "Permitted Indebtedness" immediately after the existing clause
(l):




--------------------------------------------------------------------------------






"(m)    Up to an aggregate of €10,000,000 in principal Indebtedness incurred by
LDR Medical S.A.S (the “Medical Debt”) (which indebtedness shall be in place of
and not in addition to the €7,250,000 Medical Debt set forth on the Schedule of
Exceptions)."


5.Section 2.5(d) of the Agreement (Warrant Waiver Fee) is amended and restated
in its entirety to read as follows:
"(d)    [Intentionally Deleted]."


6.Section 6.2(i) of the Agreement is amended and restated to read in its
entirety as follows:


"(i) as soon as available, but in any event within thirty (30) days after the
end of each fiscal quarter, a company prepared consolidated and consolidating
balance sheet, income statement and statement of cash flows covering Borrowers'
operations during such period, in a form reasonably acceptable to Bank and
certified by a Responsible Officer;"


7.Section 6.2(a) of the Agreement is amended and restated in its entirety to
read as follows:


"(a)    Within thirty (30) days after the end of each fiscal quarter, LDR Spine
shall deliver to Bank a Borrowing Base Certificate signed by a Responsible
Officer of LDR Spine substantially in the form of Exhibit C hereto, together
with aged listings by invoice date of accounts receivable and accounts payable
and an inventory summary. Notwithstanding the forgoing, if Borrowers' balance of
Cash at Bank equals or exceeds Twenty Million Dollars ($20,000,000) at the end
of a fiscal quarter, LDR Spine shall not be required to deliver a Borrowing Base
Certificate, aged listings by invoice date of accounts receivable and accounts
payable and an inventory summary to Bank at the end of such fiscal quarter
only."


8.Section 6.2(b) of the Agreement is amended and restated in its entirety to
read as follows:


"(b)    Within thirty (30) days after the end of each fiscal quarter, LDR Spine
shall deliver to Bank a Compliance Certificate certified as of the last day of
the applicable month and signed by a Responsible Officer of LDR Spine as of the
last day of each month, in substantially the form of Exhibit D hereto."


9.Section 6.2(d) of the Agreement is amended and restated in its entirety to
read as follows:


"(d)    Bank shall have a right from time to time hereafter to audit each
Borrower's Accounts and appraise Collateral at Borrowers' expense, provided that
such audits will be conducted no more often than every twelve (12) months and
the cost to Borrowers shall not be greater than Five Thousand Dollars ($5,000)
per audit unless an Event of Default has occurred and is continuing."


10.Section 6.7 of the Agreement is amended and restated in its entirety to read
as follows:
"6.7    Financial Covenants. Each Borrower shall at all times maintain the
following financial ratios and covenants:
(a)    Tangible Net Worth. Tested by Bank as of the end of each fiscal quarter
of Borrowers, at all times Borrowers' balance of Cash maintained at Bank is less
than Twenty Million Dollars ($20,000,000), Borrowers shall maintain a Tangible
Net Worth of at least Fifty Million Dollars ($50,000,000). Notwithstanding the
foregoing, for any fiscal quarter that Borrowers' balance of Cash maintained at
Bank equals or exceeds Twenty Million Dollars ($20,000,000) at the end of such
quarter, Borrowers shall not be required to comply with the minimum Tangible Net
Worth requirement set forth above for such fiscal quarter.
Bank shall have the right to reset the foregoing financial covenants annually,
beginning February 28, 2015."


11.Section 7.12 of the Agreement is amended and restated to read in its entirety
as follows:


"7.12 Capital Expenditures. Make Capital Expenditures in an amount greater than
Fifteen Million Dollars ($15,000,000) during any fiscal year."






--------------------------------------------------------------------------------




12.Notwithstanding anything to the contrary set forth in the Agreement or any
Loan Document, upon Bank's receipt of evidence satisfactory to it, that
Borrowers' have achieved EBITDA, calculated on a trailing four quarter basis, of
greater than Five Million Dollars ($5,000,000), Bank and Borrowers shall execute
an interest rate addendum, in form and substance satisfactory to Bank, that
provides that Advances shall bear interest at a rate equal to LIBOR plus 2.50%
per annum.


13.Exhibit C attached to the Agreement is replaced in its entirety with Exhibit
C attached to this Amendment.


14.Exhibit D attached to the Agreement is replaced in its entirety with Exhibit
D attached to this Amendment.


15.The Schedule of Exceptions attached to the Agreement is hereby amended as
follows:


a.    The fourth paragraph under the heading titled Permitted Indebtedness
(Section 1.1), which paragraph begins "3. Indebtedness incurred pursuant to a
Note . . ." is renumbered "4."    
    
16.No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank's failure at any time to require strict
performance by either Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.


17.Unless otherwise defined, all capitalized terms in this Amendment shall be as
defined in the Agreement. The Agreement, as amended hereby, shall be and remain
in full force and effect in accordance with its respective terms and hereby is
ratified and confirmed in all respects. Except as expressly set forth herein,
the execution, delivery, and performance of this Amendment shall not operate as
a waiver of, or as an amendment of, any right, power, or remedy of Bank under
the Agreement, as in effect prior to the date hereof.
18.Each Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct in all material respects as of
the date of this Amendment except to the extent such representation or warranty
expressly relates to an earlier date, and that no Event of Default has occurred
and is continuing.
19.As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
(a)this Amendment, duly executed by Borrowers;
(b)a nonrefundable annual commitment fee in the amount of $31,250, which may be
debited from either Borrower's account;
(c)all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of either Borrower's accounts; and
(d)such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.
20.This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Sixth Amendment to Loan
and Security Agreement as of the first date above written.
 
LDR HOLDING CORPORATION
 
 
 
 
 
 
 
 
By:
/s/ Robert McNamara
 
 
 
Name:
Robert McNamara
 
 
 
Title:
Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
LDR SPINE USA, INC.
 
 
 
By:
/s/ Robert McNamara
 
 
 
Name:
Robert McNamara
 
 
 
Title:
Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
COMERICA BANK
 
 
 
By:
/s/ Paul Gerling
 
 
 
Name:
Paul Gerling
 
 
 
Title:
Senior Vice President
 
 







--------------------------------------------------------------------------------




EXHIBIT C
Borrowing Base Certificate




(see attached)








--------------------------------------------------------------------------------




EXHIBIT D
COMPLIANCE CERTIFICATE
Please send all Required Reporting to:
Comerica Bank
Technology & Life Sciences Division
Loan Analysis Department
300 W. Sixth St., Suite 2250
Austin, TX 78701
Fax: (512) 427-7178
Email: tlstxcompliance@comerica.com

FROM:LDR SPINE USA, INC., for itself and on behalf of all Borrowers


The undersigned authorized Officer of LDR SPINE USA, INC., for itself and on
behalf of all Borrowers, hereby certifies that in accordance with the terms and
conditions of the Loan and Security Agreement between Borrowers and Bank (the
"Agreement"), (i) each Borrower is in complete compliance for the period ending
                 with all required covenants except as noted below and (ii) all
representations and warranties of each Borrower stated in the Agreement are true
and correct in all material respects as of the date hereof, except to the extent
such representation or warranty expressly relates to an earlier date. Attached
herewith are the required documents supporting the above certification. The
Officer further certifies that these are prepared in accordance with Generally
Accepted Accounting Principles (GAAP) and are consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The Officer further acknowledges that at any time a Borrower is not in
compliance with all the terms set forth in the Agreement, including, without
limitation, the financial covenants, reporting covenants and limitations on
Indebtedness, Investments, Liens and Transfers, no Credit Extensions will be
made.


Please indicate compliance status by circling Yes/No under "complies" or
"Applicable" column.


REPORTING COVENANTS
REQUIRED
COMPLIES
Company Prepared Quarterly F/S
End of each Fiscal Quarter, within 30 days
YES
NO
Compliance Certificate
End of each Fiscal Quarter, within 30 days
YES
NO
CPA Audited, Unqualified F/S
Annually, within 150 days of FYE
YES
NO
Borrowing Base Cert, A/R, A/P Agings
& Inventory summary
If Borrower's Cash at Bank is $20,000,000 or less, within 30 days of FQE
YES
NO
Annual Board Approved Projections
By 1/31
YES
NO
Collateral Audit
Annually
YES
NO
Intellectual Property Report
Quarterly, within 30 days
YES
NO
 
 
 
 
If Public:
 
 
 
10Q
Quarterly, within 5 days of SEC filing (50 days)
YES
NO
10K
Annually, within 5 days of SEC filing (95 days)
YES
NO
 
 
 
 
Total amount of Borrower's cash and investments
Amount: $
YES
NO
Total amount of Borrower's cash and
Investments maintained with Bank
Amount: $
YES
NO
Capital Expenditures
< $10,000,000
YES
NO

FINANCIAL COVENANTS
REQUIRED
ACTUAL
COMPLIES
 
 
 
 
 
TO BE TESTED QUARTERLY, UNLESS OTHERWISE NOTED:
 
 
 
 
 
 
 
 
Tangible Net Worth (tested if Cash at Bank is less than $20,000,000)
$50,000,000
$________________
YES
NO







--------------------------------------------------------------------------------




Please Enter Below Comments Regarding Violations:


















The Officer further acknowledges that at any time a Borrower is not in
compliance with all the terms set forth in the Agreement, including, without
limitation, the financial covenants, no credit extensions will be made.




Very truly yours,


 
 
Authorized Signer
 
 
 
 
 
Name
 
 
 
 
 
Title
 
 
 
 
 





